Citation Nr: 1125744	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction.  

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a low back disability.  

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right leg numbness.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In a June 2010 statement, the Veteran canceled his hearing before a member of the Board of Veterans' Appeals.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. 
§ 20.704 (d), (e) (2010). 

The issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left leg numbness has been raised by the record in the Veteran's March 2010 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the informed consent information for both the February 2008 spinal block anesthesia and surgery is not of record.  Regarding the spinal anesthesia, there is a February 2008 note that the risks of general anesthesia were explained to the Veteran, but that he then elected to have a spinal block instead.  It was not indicated whether the risks associated with that procedure were explained.  It would be helpful if this information could be obtained.  

Generally, the provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See 38 C.F.R. §§ 3.358, 3.361.

Erectile Dysfunction

The Veteran asserts that his erectile dysfunction became permanent after his penile implant surgery in February 2008.  He specifically asserts that the February 2008 surgery was improperly performed.  Prior to the surgery, VA treatment records showed that the Veteran had erectile dysfunction, but that with oral medications or penile injections, he could achieve an erection.  However, after the February 2008 surgery, his impotence became permanent.  At his October 2010 VA psychiatric examination, the examiner found that the surgery resulted in a "complete loss of [] sexual functioning."  

In March 2009, the Veteran underwent a VA genitourinary examination.  The examiner concluded that the Veteran's impotence was permanent and was caused by the surgery.  However, the examiner failed to provide an adequate rationale to support the opinion because the criteria by which a claim is granted under 38 U.S.C.A. § 1151 were not addressed.  The examiner concluded that there was a lack of proper skill merely because the operation was performed by a resident physician.  This rationale is insufficient.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in the February 2008 surgery was the proximate cause of the Veteran's additional disability, it must be shown that the surgical treatment caused the Veteran's additional disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  Therefore, the erectile dysfunction opinion must address these two factors, and the March 2009 opinion did not.  

Further, the examiner concluded that VA properly explained to the Veteran that infection and the need for revision of the prosthesis were possible complications of the surgery.  However, the examiner then concluded that the Veteran was "not counseled that this was a reasonably foreseeable possibility," and that as a result, the consequences of the surgery were not reasonably foreseeable.  This statement is inadequate because it does not address the criteria for whether an event is reasonably foreseeable.  

The determination of whether an event is reasonably foreseeable is based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures set forth in of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

The examiner misinterpreted 38 C.F.R. § 17.32 by concluding that the physician performing the surgery needed to explain the risks and specifically state that they are "reasonably foreseeable."  38 C.F.R. § 17.32 requires that the "reasonably foreseeable associated risks" must be explained.  By informing the Veteran of the potential complications, the physician was stating that they were reasonably foreseeable.  A new opinion is needed to clarify whether the Veteran's permanent erectile dysfunction was a reasonably foreseeable consequence of the February 2008 surgery.  

Once VA undertakes the effort to obtain a medical opinion when developing a claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

It is the factually accurate, fully articulate, sound reasoning for the conclusion that contributes probative value to a medical opinion.  The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the criteria for what constitutes lack of proper skill or whether a complication is reasonably foreseeable were not properly addressed by the examiner, the Board finds that another VA medical opinion is necessary with respect to the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction. 

Low Back and Right Leg 

It is clear from the record that prior to his surgery, the Veteran had a low back disability and radiculopathy to his right leg.  A November 2009 VA treatment record noted that he underwent back surgery in 1984, 1994, and 2004.  In December 2009, the Veteran underwent an MRI of the lumbosacral spine, which showed an abnormal examination "without significant interval change" when compared to a pre-surgery March 2007 MRI.  Moderate to severe right L5-S1 neural foraminal stenosis with possible impingement on the exiting L5 nerve root was seen.  After his surgery, the Veteran asserted that his back and leg pain were worse because of the spinal anesthesia block used during his operation.  

The record does not contain sufficient information to determine whether the Veteran has additional disability in his low back and right leg due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or, an event which was not reasonably foreseeable.  Therefore, it is necessary for the Veteran to undergo an examination for his back and right leg claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  If possible, using Vista Imaging or any other appropriate method, obtain the informed consent information for both the Veteran's February 2008 spinal anesthesia block and penile implant surgery.  

2.  Send the Veteran's claims file to a VA physician for review.  The physician must provide opinions as to each of the following:  

a.  Whether the Veteran's permanent impotence is proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA providing penile implant surgery in February 2008.  For the opinion to be adequate, the physician must specifically comment as to the following:

i.  Whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider; and

ii.  Whether VA furnished surgical treatment without the Veteran's or, if appropriate, the Veteran's representative's informed consent. 

b.  Whether the Veteran's permanent impotence is a result that a reasonable health care provider would not have considered to be an ordinary risk of the February 2008 penile surgery.  The physician must also specifically address whether the permanent impotence is the type of risk a reasonable health care provider would have disclosed in an informed consent procedure.  

A complete rationale must be provided for all opinions rendered.  If the physician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  Schedule the Veteran for a VA spine examination to determine whether he has any additional disability in his low back and right leg as a result of his February 2008 penile implant surgery.  The examiner should specifically comment on whether the spinal anesthesia block caused additional disability.  The examiner must review the claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  All pertinent pathology should be noted in the examination report.

If it is determined that the Veteran has additional disability in his low back and/or right leg, the physician must provide opinions as to each of the following:  

a.  Whether the Veteran's low back and/or right leg disability is proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA providing penile implant surgery in February 2008.  For the opinion to be adequate, the physician must specifically comment as to the following:

i.  Whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider; and

ii.  Whether VA furnished surgical treatment without the Veteran's or, if appropriate, the Veteran's representative's informed consent. 

b.  Whether the Veteran's low back and/or right leg disability is a result that a reasonable health care provider would not have considered to be an ordinary risk of the February 2008 penile surgery.  The examiner must also specifically address whether a low back disability and/or right leg numbness are the types of risks a reasonable health care provider would have disclosed in an informed consent procedure.  

A complete rationale must be provided for all opinions rendered.  If the physician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

